470 F.2d 998
82 L.R.R.M. (BNA) 2475, 70 Lab.Cas.  P 13,337
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SOUTH POINT BARGE COMPANY, INC., and South Point TowingCompany, Inc., Respondents.
No. 72-1696.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 6, 1972.Decided Jan. 3, 1973.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Patrick Hardin, John Burgoyne, Marjorie Gofreed, N. L. R. B., Washington, D. C., John C. Getreu, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
C. Robert Schaub, Huntington, W.Va., for respondent.
Before KENT, Circuit Judge, and McALLISTER and O'SULLIVAN, Senior Circuit Judges.

ORDER

1
This matter is before the Court upon the petition of the National Labor Relations Board to enforce its order finding respondents guilty of violation of Sections 8(a)(1) and 8(a)(3) of the National Labor Relations Act.  The Board's Decision and Order, issued on March 16, 1972, is reported at 195 NLRB No. 168.  We are satisfied that the Order of the Board is supported by substantial evidence on the record.


2
Now, therefore, it is ordered that the Order of the Board be, and it is, hereby enforced.